Citation Nr: 0023894	
Decision Date: 09/08/00    Archive Date: 09/12/00

DOCKET NO.  99-05 852	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Whether the veteran has submitted new and material 
evidence to reopen a claim for service connection for 
residuals of a left knee wound.  

2.  Entitlement to service connection for residuals of a 
right hip wound.  

3.  Entitlement to a temporary total evaluation pursuant to 
38 C.F.R. § 4.30 (1999) for convalescence following VA 
hospitalization in April 1996.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel


INTRODUCTION

The veteran served on active duty from September 1950 to 
April 1952.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama.  

In November 1999, service connection was granted and a 10 
percent disability evaluation was assigned for residuals of 
shrapnel wound of the right leg, and the veteran was so 
informed in the supplemental statement of the case of 
December 2, 1999.  He filed a notice of disagreement with the 
initial disability evaluation, and a December 14, 1999 
statement of the case was issued.  An appeal concerning the 
initial evaluation of this disability is not of record.  


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.

2.  In September 1994, the RO denied service connection for 
disabilities including residuals of a left knee wound.  

3.  Evidence received since the September 1994 rating 
decision is cumulative.  The subsequent sworn and unsworn 
statements are cumulative of the veteran's certified 
statement, of injury during service, contained in his initial 
claim.  Subsequently received medical evidence is cumulative, 
showing continued disability.  

4.  There is no evidence of a current right hip disability.  

5.  There is no evidence connecting a current right hip 
disability to disease or injury in service.  

6.  The veteran's April 1996 VA surgery did not necessitate 
at least one month of convalescence.  


CONCLUSIONS OF LAW

1.  The September 1994 rating decision is final.  38 U.S.C.A. 
§ 7105 (West 1991); 38 C.F.R. § 20.1103 (1999).  

2.  Evidence received since the RO's 1994 decision is not new 
and material and the veteran's claim of entitlement to 
service connection for left knee wound residuals is not 
reopened. 38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156 
(1999).  

3.  The claim for service connection for residuals of a right 
hip wound is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).  

4.  The criteria for a temporary total evaluation based on VA 
hospitalization in April 1996 requiring convalescence have 
not been met.  38 C.F.R. § 4.30 (1996-1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Left Knee

In a September 1994 rating decision, the RO denied service 
connection for a gunshot wound to the bilateral knees and 
legs.  The veteran did not make a timely appeal.  Decisions 
of the RO which are not appealed are final.  38 U.S.C.A. 
§ 7105(c) (West 1991); 38 C.F.R. § 20.1103 (1999).  

However, if new and material evidence is presented or secured 
with respect to a claim which has been disallowed, the claim 
will be reopened and the former disposition reviewed.  
38 U.S.C.A. § 5108 (West 1991).  

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that this is a jurisdictional 
matter.  That is, no matter how the RO developed the claim, 
VA has no jurisdiction to consider the claim unless the 
appellant submits new and material evidence.  Therefore, 
whether the RO considered the issue or not, the first 
determination which the Board must make, is whether the 
veteran has submitted new and material evidence to reopen the 
claim.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  

In analyzing a claim that new and material evidence has been 
submitted to reopen a claim, the first determination is 
whether new and material evidence has been presented under 38 
C.F.R. § 3.156(a); second, if new and material evidence has 
been presented, immediately upon reopening it must be 
determined whether, based upon all the evidence and presuming 
its credibility, the claim as reopened is well grounded 
pursuant to 38 U.S.C. § 5107(a); and third, if the claim is 
well grounded, the claim will be evaluated on the merits 
after ensuring the duty to assist under 38 U.S.C. § 5107(a) 
has been fulfilled.  See Elkins v. West; 12 Vet. App. 209 
(1999).  

The first analysis is whether new and material evidence has 
been presented to reopen the claim.  In the March 1999 
statement of the case, the RO asserted that new and material 
evidence would have to change the outcome.  That standard was 
promulgated by the United States Court of Veterans Appeals 
(now the Court of Appeals for Veterans Claims, herein 
referred to as the Court) in Colvin v. Derwinski, 1 Vet. 
App. 171, 174 (1991).  However, the Federal Circuit has 
determined that new and material evidence need not change the 
final outcome of the case.  Rather, to be new and material, 
the evidence must meet the standard set forth in the 
regulation.  See Hodge v. West, 155 F.3d 1356, 1360-62 (Fed. 
Cir. 1998).  

New and material evidence means 
evidence not previously submitted to 
agency decision makers that bears 
directly and substantially upon the 
specific matter under consideration, 
which is neither cumulative nor 
redundant, and which by itself or in 
connection with evidence previously 
assembled is so significant that it 
must be considered in order to fairly 
decide the merits of the claim.  
38 C.F.R. § 3.156 (1999).  

This is a two part test.  First, the evidence must be new.  
That is it must not have previously been submitted to agency 
decision makers.  Also, it must be neither cumulative nor 
redundant.  Secondly, it must be material.  That is, it must 
bear directly and substantially upon the specific matter 
under consideration.  Additionally, by itself or in 
connection with evidence previously assembled it must be so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  

The Federal Circuit has held that according to the plain 
language of the regulation, evidence that is merely 
cumulative of other evidence in the record cannot be new and 
material even if that evidence had not been previously 
presented to the Board.  Anglin v. West, 203 F.3d 1343 (Fed. 
Cir. 2000).  

Anglin presented a situation similar to the one in this case.  
Although the RO used the incorrect Colvin analysis, the case 
need not be returned to the RO for analysis under Hodge.  The 
Board must consider its jurisdiction no matter how the RO 
developed the case.  The Board has no jurisdiction to 
considered the claim unless new and material evidence is 
presented.  Regardless of how the case was developed by the 
RO, the Board's first inquiry must be whether the veteran has 
submitted new and material evidence to reopen the claim.  See 
Anglin, Barnett.  

The September 1994 rating decision denied service connection 
for gunshot wounds to bilateral knees and legs explaining 
that the service medical records did not show a gunshot wound 
to the legs or knees was incurred in service.  At the time of 
the September 1994 rating decision, the record contained 
evidence that the veteran had served in combat in Korea and 
his awards included a Combat Medic Badge and Purple Heart.  
The provisions of 38 U.S.C.A. § 1154 (West 1991), relating to 
combat service, do not provide a basis to reopen the claim.  
Turpen v. Gober, 10 Vet. App. 536, 539 (1997).  The record 
contained the veteran's certified statement that he had 
sustained shrapnel wounds to the knees and legs in Korea in 
December 1951.  The report of the April 1952 separation 
examination was of record.  No other service medical records 
were found.  In a case where the service medical records are 
presumed destroyed, VA's obligation to explain its findings 
and conclusions and to consider carefully the benefit-of-the-
doubt rule is heightened.  O'Hare v. Derwinski, 1 Vet. App. 
365, 367 (1990).  A search of records from the Office of the 
Surgeon General was done.  The only record found pertained to 
a December 1951 hand wound.  The record also contained the 
June 1994 VA examination reports in which the doctor rendered 
diagnoses of old gunshot wound of both knees with residual 
traumatic arthritis and old shrapnel wounds of both legs and 
left hand with residual metal fragments and scars of the 
right Muscle Group XI.  

Since the September 1994 rating decision, the veteran has 
submitted evidence which is cumulative and not new.  See 
Anglin.  His sworn testimony, at the May 1999 RO hearing, of 
injury in service is cumulative of his report of injury, 
which he certified to be true, in his February 1994 claim.  
Medical evidence is cumulative as it shows continued 
arthritis in the knees.  At the time of the September 1994 
rating decision, there was evidence from the veteran of 
injury in service, as well as evidence from a VA physician 
which diagnosed a current disability and linked it to 
service.  Since then, the evidence has been cumulative.  
There is no evidence which, by itself or in connection with 
evidence previously assembled, is so significant that it must 
be considered in order to fairly decide the merits of the 
claim.  There is no new and material evidence and the claim 
can not be reopened.  38 C.F.R. § 3.156 (1999).  

Finally, because the Board will not reach the merits of the 
appellant's claim, the Board need not address the application 
of the benefit-of-the-doubt rule.  See Martinez v. Brown, 
6 Vet. App. 462, 464 (1994) ("in the context of a well-
grounded claim the benefit of the doubt doctrine applies to 
the adjudication of the merits of a claim"); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).  

An otherwise final decision may be reviewed for clear and 
unmistakable error.  38 C.F.R. §§ 3.105, 3.400 (1999).  The 
veteran has not asserted such a claim.  

Right Hip

The September 1994 rating decision did not specifically 
address a right hip issue.  It generally addressed residuals 
of wounds of the knees and legs.  

In July 1998, the veteran claimed a right hip injury due to 
removal of shrapnel.  

The March 1999 rating decision and the March 1999 statement 
of the case listed the issue as new and material evidence to 
reopen a claim for service connection for disabilities 
including the right hip.  

At his May 1999 RO hearing, the veteran testified of being 
wounded in November 1951.  He sought medical attention the 
next morning.  It required 10 or 12 stitches.  It left a scar 
about 4 inches long, although the veteran had not looked to 
see if the scar was still there.  He could not identify any 
residual disability.  The scar did not cause pain.  He had 
not been diagnosed with arthritis of the hip.  Hearing 
transcript, at 11 - 13.  

The veteran's statements are not sufficient to establish that 
he has a current disability.  The existence of a current 
disability is a medical question which requires a diagnosis 
from a physician or other qualified medical professional with 
the training and experience to render an opinion on the 
medical question of diagnosis.  Similarly, the etiology or 
cause of a medical condition is a medical question which 
requires evidence from a trained medical professional.  While 
a lay witness can testify of manifestations observed, a lay 
witness is not competent to present evidence of a current 
diagnosis or of a connection between a current diagnosis and 
a precursor disease or injury.  See Grottveit v. Brown, 5 
Vet. App. 91, 92-93 (1993).  

The November 1999 supplemental statement of the case listed 
the issue as service connection for the right hip.  

The law provides that a person who submits a claim for 
benefits under a law administered by the Secretary shall have 
the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded.  38 U.S.C.A. § 5107(a) (West 1991).  A well-
grounded claim is a plausible claim which is meritorious on 
its own or is capable of substantiation.  See Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 1991).  Service connection may be 
granted for any disease diagnosed after service when all the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (1999).

A well-grounded claim for service connection generally 
requires medical evidence of a current disability; evidence 
of incurrence or aggravation of a disease or injury in 
service as provided by either lay or medical evidence, as the 
situation dictates; and, a nexus, or link, between the 
inservice disease or injury and the current disability as 
provided by competent medical evidence.  Cohen v. Brown, 10 
Vet. App. 128, 137 (1997); Caluza v. Brown, 7 Vet. App. 498 
(1995) aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) 
(table); see also 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303 (1999); Layno v. Brown, 6 Vet. App. 465 (1994); 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Alternatively, the nexus between service and the current 
disability can be satisfied by evidence of continuity of 
symptomatology and medical or, in certain circumstances, lay 
evidence of a nexus between the present disability and the 
symptomatology.  See Savage v. Gober, 10 Vet. App. 488, 495 
(1997).  Establishing direct service connection for a 
disability that was not clearly present in service requires 
the existence of a current disability and a relationship or 
connection between that disability and a disease contracted 
or an injury sustained during service.  Cuevas v. Principi, 3 
Vet. App. 542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 
(1992).  

Moreover, establishing a well-grounded claim for service 
connection for a particular disability requires more than an 
allegation that the particular disability had its onset in 
service.  It requires evidence relevant to the requirements 
for service connection cited above and of sufficient weight 
to make the claim plausible and capable of substantiation.  
Tirpak v. Derwinski, 2 Vet. App. 609 (1992); see also Murphy, 
1 Vet. App. at 81.  The kind of evidence needed to make a 
claim well grounded depends upon the types of issues 
presented by the claim.  Grottveit, at 92-93 (1993).  For 
some factual issues, competent lay evidence may be 
sufficient.  However, where the claim involves issues of 
medical fact, such as medical causation or medical diagnoses, 
competent medical evidence is required.  Grottveit, at 93.  

Although the RO did not specifically state that it denied the 
veteran's claim of entitlement to service connection for a 
right hip disorder on the basis that it was not well 
grounded, the Board concludes that this error was not 
prejudicial to the claimant.  See Edenfield v. Brown, 8 Vet. 
App. 384 (1995) (deciding that the remedy for the Board's 
deciding on the merits a claim that is not well grounded 
should be affirmance, on the basis of nonprejudicial error).  
While the RO denied service connection on other bases, the 
Board concludes that denying the claim because the claim is 
not well grounded is not prejudicial to the appellant, as the 
appellant's arguments concerning the merits of the claim 
included, at least by inference, the argument that sufficient 
evidence to establish a well-grounded claim is of record.  
Therefore, the Board finds that it is not necessary to remand 
the matter for the issuance of a supplemental statement of 
the case concerning whether or not the claim is well 
grounded.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993); 
VAOPGCPREC 16-92 (O.G.C. Prec. 16-92) at 7-10.  

As there is no evidence of current disability or of a 
connection between a current disability and disease or injury 
in service, the claim is not well grounded and must be 
denied.  38 U.S.C.A. § 5107(a) (West 1991).  Where a claim is 
not well grounded it is incomplete, and VA is obliged under 
38 U.S.C.A. § 5103(a) to advise the claimant of the evidence 
needed to complete his application.  Robinette v. Brown, 8 
Vet. App. 69, 77-80 (1995).  In this case, the RO informed 
the appellant of the necessary evidence in its notice of 
rating decision and in the statement of the case.  Unlike the 
situation in Robinette, in this case the veteran has not 
advised VA of the existence of any particular evidence which, 
if obtained, would render his claim well grounded.  The 
veteran has not identified any evidence of current disability 
or any medical professional who could provide such evidence.  
He has not identified any evidence from a physician or other 
competent witness which would link a current right hip 
disability to disease or injury in service.  He has not 
reported that any other pertinent evidence might be 
available.  See Epps v. Brown, 9 Vet. App. 341, 344 (1996).  
The appellant's representative has argued that VA has 
expanded its duty to assist the claimant by provisions in its 
manual M21-1, and that the Board should determine whether the 
RO has followed the guidelines therein and remand the appeal 
for further development if the RO has not followed such 
guidelines.  This manual is not supposed to be a substantive 
rule, see Fugere v. Derwinski, 1 Vet. App. 103, 106 (1990).  
Moreover, in Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), 
cert. denied sub nom. Epps v. West, 118 S. Ct. 2348 (1998), 
the Federal Circuit held that, under 38 U.S.C. § 5107(a), VA 
has a duty to assist only those claimants who have 
established well grounded (i.e., plausible) claims.  More 
recently, the Court held that VA cannot assist a claimant in 
developing a claim which is not well grounded.  Morton v. 
West, 12 Vet. App. 477 (1999), req. for en banc consideration 
by a judge denied, No. 96-1517 (U.S. Vet. App. July 28, 1999) 
(per curiam).  Consequently, I see no basis upon which to 
comply with the representative's request in this regard.

The service personnel records show service in combat in 
Korea.  The provisions of 38 U.S.C.A. § 1154 (West 1991) do 
not provide assistance in establishing that there is a 
current disability or that there is a connection between a 
current disability and disease or injury in service.  Medical 
evidence is required.  Cf. Kessel v. West, 13 Vet. App. 9 
(1999) (en banc), appeal docketed (Fed. Cir.): Arms v. West 
12, Vet. App. 188 (1999).  

As discussed in relation to the left knee claim, because the 
Board will not reach the merits of the appellant's right hip 
claim, the Board need not address the application of the 
benefit-of-the-doubt rule.  See Martinez v. Brown, 6 Vet. 
App. 462, 464 (1994) ("in the context of a well-grounded 
claim the benefit of the doubt doctrine applies to the 
adjudication of the merits of a claim"); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).  

Entitlement to a Temporary Total Evaluation Pursuant to 38 
C.F.R. § 4.30 (1999) for Convalescence following VA 
Hospitalization in April 1996

Generally, a veteran's assertion that his service-connected 
disability warrants a higher rating raises a plausible claim.  
See Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  
Thus, the veteran's claim is "well grounded" within the 
meaning of 38 U.S.C.A. § 5107(a) (West 1991).  

The veteran was admitted to a VA Medical Center on March 25, 
1996 for ambulatory surgery.  He had surgery for the excision 
of infected tissue from his right leg wound and multiple 
infected foreign bodies (shrapnel).  That same day, he was 
discharged from the hospital to home self care.  He was 
instructed to rest and relax for 24 hours.  He was not to 
drive, operate any machines or make major decisions for 24 
hours.  He was to leave the bandage in place for 24 hours.  

Clinical notes dated April 5, 1996 indicate that the veteran 
complained of pain and there was some bleeding.  

The veteran was readmitted to the VA medical center on April 
8, 1996.  He had a split thickness skin graft to the right 
calf.  He was discharged from the hospital on April 11, 1996.  
The hospital summary shows "DISCHARGE DIET:  Regular;" 
DISCHARGE ACTIVITY:  As tolerated;" DISCHARGE MEDICATIONS; 
and "DISCHARGE FOLLOWUP: The patient will be followed in 
clinic on 04/19/96, at which time we will recheck the 
wound."  

The veteran had follow-up visits.  The April 19, 1996 
clinical note reflects partial take of the graft.  The donor 
site was okay.  Dressings were to be continued.  The clinical 
note of April 26, 1996 shows the graft was healing well.  The 
donor site was okay.  On May 10, 1996, it was reported that 
the skin graft appeared to have taken well and was without 
erythema or discharge.  There was a nice eschar formation.  
The donor site was satisfactory without signs of infection.  
The assessment was that the skin graft was healing 
satisfactorily.  Dry wraps were suggested.  Further follow-
ups were not scheduled.  

A total disability rating (100 percent) 
will be assigned without regard to other 
provisions of the rating schedule when it 
is established by report at hospital 
discharge (regular discharge or release 
to non-bed care) or outpatient release 
that entitlement is warranted under 
paragraph (a) (1), (2) or (3), set forth 
below, effective the date of hospital 
admission or outpatient treatment and 
continuing for a period of 1, 2, or 3 
months from the first day of the month 
following such hospital discharge or 
outpatient release.

(a) Total ratings will be assigned under 
this section if treatment of a service- 
connected disability resulted in:

(1) Surgery necessitating at least one 
month of convalescence

(2) Surgery with severe postoperative 
residuals such as incompletely healed 
surgical wounds, stumps of recent 
amputations, therapeutic immobilization 
of one major joint or more, application 
of a body cast, or the necessity for 
house confinement, or the necessity for 
continued use of a wheelchair or crutches 
(regular weight-bearing prohibited)

(3) Immobilization by cast, without 
surgery, of one major joint or more.

38 C.F.R. § 4.30 (1999).  

The inability to return to any employment would in fact show 
a need for continuing convalescence under 38 C.F.R. § 4.30.  
Seals v. Brown, 8 Vet. App. 291, 296-297 (1995).  

The United States Court of Appeals for Veterans Claims 
(Court) has discussed the evidence required for a temporary 
total disability rating for convalescence (TTDC).

Entitlement to a TTDC must be 
"established by report at hospital 
discharge . . . or outpatient release."  
The preposition at means "on or close 
to the time . . . of." WEBSTER'S NEW 
WORLD DICTIONARY 85 (3rd College ed. 
1988).  Therefore, the report must be 
temporally located near a discharge or 
release of the claimant.  Obviously, the 
report must establish at a minimum that 
the claimant underwent surgery that 
would necessitate a convalescence.  
Convalescence is "the stage of recovery 
following an attack of disease, a 
surgical operation, or an injury."  
DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 
374 (28th ed. 1994).  The word recovery 
means "the act of regaining or 
returning toward a normal or healthy 
state."  WEBSTER'S MEDICAL DESK 
DICTIONARY 606 (1986).  ...[T]he term 
convalescence does not necessarily 
entail in-home recovery.  In fact, a 
separate paragraph under section 4.30(a) 
creates entitlement to a TTDC where 
residuals from a surgery actually 
require house confinement.  See 
38 C.F.R. § 4.30(a)(2) ("Surgery with 
severe postoperative residuals such as . 
. . the necessity for house confinement 
. . . ."). ... In sum, entitlement to a 
TTDC requires that a report, rendered 
near the time of a hospital discharge or 
an outpatient release, indicate that a 
surgical procedure had been performed 
that would require at least one month 
for the veteran to return to a healthy 
state.  It would be proper for a later 
medical opinion, issued close to the 
time of discharge or release, to explain 
how long a period of convalescence would 
have been needed.  If a person underwent 
open heart surgery, a subsequent medical 
opinion could certainly establish if one 
or more months of "convalescence" would 
be needed to recover.  

Felden v. West, 11 Vet. App. 427, 430 (1998).  

In this case, the veteran has not identified any evidence 
from a physician or other medical professional which states 
that he needed a period of convalescence of at least 30 days.  
The Board has searched the record and has not found any such 
statement.  As discussed above, an inability to return to 
work would indicate convalescence; however, there is no 
evidence from a medical professional that the veteran could 
not return to work.  Rather, the April 1996 discharge 
instructions indicated the veteran could resume his 
activities "as tolerated."  Such an instruction could not 
reasonably be construed as requiring convalescence of 30 days 
or more.  

The veteran has argued that follow up clinical visits 
demonstrate a need for a period of convalescence.  The Board 
can not make such a medical interpretation of the clinical 
notes.  The clinical notes do not contain an opinion as to 
convalescence.  Importantly, they are not located on or close 
to the time of hospital discharge, a requirement noted by the 
Court (above).  Thus, the clinical records here do not show 
that the veteran needed convalescence of 30 days or more.  
Additionally. it is not contended nor does the evidence show 
that the veteran meets any other criteria for TTDC.  
Therefore, the criteria for TTDC were not met.  38 C.F.R. 
§ 4.30 (1996-1999).  


ORDER

The petition to reopen a claim for service connection for 
residuals of a left knee wound is denied.  

Service connection for residuals of a right hip wound is 
denied.  

A temporary total evaluation pursuant to 38 C.F.R. § 4.30 
(1999) for convalescence following VA hospitalization in 
April 1996 is denied.  



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals


 

